State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   521158
________________________________

In the Matter of ANTHONY
   MORGAN,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

TINA M. STANFORD, as Chair of
   the Board of Parole,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., Garry, Rose, Devine and Mulvey, JJ.

                             __________


     Anthony Morgan, Ossining, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kate H.
Nepveu of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (McDonough,
J.), entered April 3, 2015 in Albany County, which, in a
proceeding pursuant to CPLR article 78, among other things,
dismissed the petition.

      Petitioner made an initial appearance before the Board of
Parole in 2012 and, after his request for parole release was
denied, he commenced this CPLR article 78 proceeding. The
Department of Corrections and Community Supervision subsequently
discovered that petitioner's aggregate prison term had been
miscalculated and that he was not eligible for parole release
until 2030. The initial parole release determination, as a
result, was voided. Supreme Court dismissed the petition as moot
and this appeal ensued.
                              -2-                  521158

      We affirm. Supreme Court properly dismissed the petition
as moot and, contrary to petitioner's contention, we find that
the narrow exception to the mootness doctrine is inapplicable
(see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714
[1980]). To the extent that petitioner attempts to challenge the
recalculation of his sentence, that issue is not properly before
this Court on this appeal.

     Peters, P.J., Garry, Rose, Devine and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court